3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 3-19 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/20/2020 has been taken into account.

Response to Amendment
In the amendment dated 08/29/2022, the following has occurred: Claims 1, 3, 13, and 15-16 have been amended; Claim 2 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 3-6, 9-12, and 15 under DeLaCruz and Husted have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/29/2022 with respect to the 103 rejection under Fick and Husted have been fully considered but they are not persuasive.
In response to applicant’s argument that: “present claim 1 recites, among other things, that the first leg section is selectively securable in at least one pivot position relative to the mounting plate between the extended position and the retracted position .... Fick lacks corresponding structure, and as a consequence, Applicants submit that claim 1 is distinguishable.” – As the legs of Fick can be secured in the position shown in Fig. 2 (i.e. a position between an extended and retracted position) as well as be pivoted to an outwardly splayed position (i.e. an extended position), they read on the argued limitation.
In response to applicant’s argument that: “in respect of claim 6, the Office Action contends that Fick includes a "mounting plate" with a pair of plates or a U-shaped bracket including the plurality of plate apertures, referring to Fig. 5. The bracket in Fick, however, is at best L-shaped, and Fick lacks the claimed plate apertures being through each plate of a pair of plates or each side of a U-shaped bracket.” – Claims 6, 12, and 18 each recite that the mounting plate “comprises a pair of plates or a U-shaped bracket” (emphasis added). As Fick discloses a pair of plates (62, 64) mounted at a distance from each other that define a channel which receives two legs, it reads on the claim.
In response to applicant’s argument that: “In respect of claims 7, 13 and 19, Applicants respectfully take issue with the characterization of the top portion of the leg 36 as the claimed tab member.” – As a tab can be interpreted as a small strip of material projecting from an element, the cited portion of Fick reads on the recitation of a tab member.
In response to applicant’s argument that: “Moreover, like the DeLaCruz structure, incorporating pivotable feet into the table described by Fick would result in stability issues.”- – As the pivotable feet taught by Husted enable the legs to adapt to irregular ground surfaces, stability would be increased. The structure in Husted is designed to increase the stability of a structure because of the pivotability of its feet (Husted: Col. 1, Ln. 5-12), and as such applicant’s argument that incorporating this into the feet of Fick would create stability issues has no evidence and goes against the teachings of Husted.

	Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Objections
Claims 3-14 and 17-19 are objected to because of the following informalities:  The cited dependent claims each recite “A stabilizer leg assembly” in their preambles. This should read “The stabilizer leg assembly” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 7,988,120) in view of Saccone et al. (US 8,990,976).
Regarding Claim 1, Hsu discloses a stabilizer leg for a foldout or stowable step, the stabilizer leg comprising: a mounting plate (Hsu: Fig. 1-3; 202) securable to the step and including a plurality of plate apertures (Hsu: Fig. 3; 502, 504, 509, 508); a first leg section (Hsu: Fig. 1-2; 402) pivotably secured to the mounting plate and pivotable between an extended position (Hsu: Fig. 11) and a retracted position (Hsu: Fig. 5), the first leg section including at least one positioning aperture (Hsu: Fig. 2; 406); a first pin (Hsu: Fig. 2; 604) extendable through one of the plurality of plate apertures in the mounting plate and through the at least one positioning aperture in the first leg section, wherein the first leg section is selectively securable in at least one pivot position (Hsu: Fig. 10) relative to the mounting plate between the extended position and the retracted position with the at least one positioning aperture placed in alignment with a selected one of the plurality of plate apertures and the first pin extending through the at least one positioning aperture and the selected one of the plurality of plate apertures; and a foot member (Hsu: Annotated Fig. 2; F) secured at a distal end of the second leg section.
Hsu fails to disclose a first leg section including at least one supporting aperture; a second leg section coupled with the first leg section and including a plurality of leg apertures, the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture. However, Saccone teaches a first leg section (Saccone: Fig. 1; 118) including at least one supporting aperture; a second leg section (Saccone: Fig. 1; 120) coupled with the first leg section and including a plurality of leg apertures (Saccone: Fig. 1; 130), the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture.
Hsu and Saccone are analogous because they are from the same field of endeavor or a similar problem solving area e.g. retractable leg supports and stabilizing support surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each legs in Hsu with the telescopic connection from Saccone such that a leg with two sections is formed, with a reasonable expectation of success, in order to provide a means of adjusting the height of the legs, enabling a user to adapt the legs do different locations and thereby improving the usability of the support (Saccone: Col. 1, Ln. 12-15).
Regarding Claim 3, Hsu, as modified, teaches a stabilizer leg according to claim 1, further comprising a second pin (Saccone: Fig. 1; 140) extendable through the at least one supporting aperture and through one of the plurality of leg apertures (Saccone: Fig. 1; 130).
Regarding Claim 6, Hsu, as modified, teaches a stabilizer leg according to claim 1, wherein the mounting plate (Hsu: Fig. 1-3; 202) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures through each plate or each side of the U-shape, wherein the first leg section is pivotable into a position (Hsu: Fig. 5) in which at least a portion of the first leg section is disposed in a channel defined by the plates or the U-shape.
Regarding Claim 9, Hsu, as modified, teaches a stabilizer leg according to claim 1, comprising two of the first leg section  and two of the second leg section respectively defining first and second legs (Hsu: Fig. 1-2; 302, 402) pivotably secured to the mounting plate (Hsu: Fig. 1-3; 202).   
Regarding Claim 10, Hsu, as modified, teaches a stabilizer leg according to claim 9, wherein the first and second legs (Hsu: Fig. 1-2; 302, 402) are pivotably secured to the mounting plate (Hsu: Fig. 1-3; 202) on opposite sides of a centerline of the mounting plate.  
Regarding Claim 11, Hsu, as modified, teaches a stabilizer leg according to claim 10, wherein the first leg (Hsu: Fig. 1-2; 402) is pivotable from a first retracted position engaging the mounting plate (Hsu: Fig. 1-3; 202) counter-clockwise to a first extended position, and wherein the second leg (Hsu: Fig. 1-2; 302) is pivotable from a second retracted position engaging the mounting plate clockwise to a second extended position.  
Claim 12 is rejected, as set forth in the rejection of claim 6.

    PNG
    media_image1.png
    774
    1055
    media_image1.png
    Greyscale

I: Hsu; Annotated Fig. 2

Claims 1, 3-4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sage, Sr. (US 5,876,051) in view of Randall et al. (US 4,315,395).
Regarding Claim 1, Sage discloses a stabilizer leg for a foldout or stowable step, the stabilizer leg comprising: a first leg section (Sage: Fig. 2-6; 52) pivotable between an extended position and a retracted position (Sage: Fig. 3, 5), the first leg section including at least one supporting aperture (Sage: Fig. 4; 54); a second leg section (Sage: Fig. 2-6; 56) coupled with the first leg section and including a plurality of leg apertures (Sage: Fig. 2-6; 58), the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture.
Sage fails to disclose a mounting plate securable to the step and including a plurality of plate apertures; a first leg section pivotably secured to the mounting plate, the first leg section including at least one positioning aperture and at least one supporting aperture; a first pin extendable through one of the plurality of plate apertures in the mounting plate and through the at least one positioning aperture in the first leg section, wherein the first leg section is selectively securable in at least one pivot position relative to the mounting plate between the extended position and the retracted position with the at least one positioning aperture placed in alignment with a selected one of the plurality of plate apertures and the first pin extending through the at least one positioning aperture and the selected one of the plurality of plate apertures; and a foot member secured at a distal end of the second leg section. However, Randall teaches a mounting plate (Randall: Fig. 2; 24) securable to a step and including a plurality of plate apertures (Randall: Fig. 2-3; 48); a first leg section (Randall: Fig. 2-3; 34) pivotably secured to the mounting plate and pivotable between an extended position and a retracted position (Randall: Fig. 2), the first leg section including at least one positioning aperture (Randall: Fig. 2-3; 51) and at least one supporting aperture (Randall: Fig. 2-3; 38); a first pin (Randall: Fig. 2-3; 50) extendable through one of the plurality of plate apertures in the mounting plate and through the at least one positioning aperture in the first leg section, wherein the first leg section is selectively securable in at least one pivot position relative to the mounting plate between the extended position and the retracted position with the at least one positioning aperture placed in alignment with a selected one of the plurality of plate apertures and the first pin extending through the at least one positioning aperture and the selected one of the plurality of plate apertures (Randall: Fig. 2); a second leg section (Randall: Fig. 2-3; 36) coupled with the first leg section and including a plurality of leg apertures (Randall: Fig. 2-3; 40), the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; and a foot member (Randall: Fig. 2-3; 56) secured at a distal end of the second leg section.
Sage and Randall are analogous because they are from the same field of endeavor or a similar problem solving area e.g. retractable leg supports and stabilizing support surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step and legs in Sage with the mounting plate and leg structure from Randall, with a reasonable expectation of success, in order to provide leg assemblies that have a further means of enabling further adjustment of the vertical dimension between the ground and the pivot, in addition to a telescopic adjustment, as well as a foot that is able to ensure proper engagement of the ground at any orientation (Randall: Col. 4, Ln. 36-68; Col. 5, Ln. 1-2), thereby further enhancing the stability and adaptability of the legs.
Regarding Claim 3, Sage, as modified, teaches a stabilizer leg according to claim 1, further comprising a second pin (Randall: Fig. 2-3; 40) extendable through the at least one supporting aperture (Randall: Fig. 2-3; 38) and through one of the plurality of leg apertures (Randall: Fig. 2-3; 40).
Regarding Claim 4, Sage, as modified, teaches a stabilizer leg according to claim 1, wherein the foot member (Randall: Fig. 2-3; 56) is pivotably secured at the distal end of the second leg section (Randall: Fig. 2-3; 36).
Regarding Claim 6, Sage, as modified, teaches a stabilizer leg according to claim 1, wherein the mounting plate (Randall: Fig. 2; 24) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures through each plate or each side of the U-shape, wherein the first leg section (Randall: Fig. 2-3; 34) is pivotable into a position in which at least a portion of the first leg section is disposed in a channel defined by the plates or the U-shape.
Regarding Claim 15, Sage, as modified, teaches a foldout step assembly comprising the stabilizer leg of claim 1, wherein the mounting plate (Randall: Fig. 2; 24) is immovable relative to the step (Sage: Fig. 2-6; 18).



Claims 1, 3, 6-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fick Jr. (US Pub. No. 4,494,465).
Regarding Claim 1, Fick discloses a stabilizer leg for a foldout or stowable step, the stabilizer leg comprising: a mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64) securable to the step and including a plurality of plate apertures (Fick: Annotated Fig. 5; A1); a first leg section (Fick: Fig. 1; 44) pivotably secured to the mounting plate and pivotable between an extended position and a retracted position, the first leg section including at least one positioning aperture (Fick: Annotated Fig. 5; A2) and a plurality of leg apertures (Fick: Fig. 1; 42); a first pin (Fick: Fig. 5-6; 72) extendable through one of the plurality of plate apertures in the mounting plate and through the at least one positioning aperture in the first leg section, wherein the first leg section is selectively securable in at least one pivot position relative to the mounting plate between the extended position and the retracted position with the at least one positioning aperture placed in alignment with a selected one of the plurality of plate apertures and the first pin extending through the at least one positioning aperture and the selected one of the plurality of plate apertures (see note); a second leg section (Fick: Fig. 1; 40) coupled with the first leg section and including at least one supporting aperture (Fick: Col. 2, Ln. 24-26), the second leg section being telescopically displaceable relative to the first leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; and a foot member (Fick: Fig. 1; 46) secured at a distal end of the second leg section.  
Fick discloses the claimed invention except for a pivotably secured leg section comprising at least one aperture and a telescoping leg section comprising a plurality of leg apertures. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the leg telescopic connection in Fick with the motivation of providing a leg structure that is more easily expandable and repairable, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. [Note: As stated in the response to arguments, the legs in Fick can be pivoted beyond the position shown in Fig. 2, therefore that position reads on the claimed extended position and the secured position in Fig. 2 reads on the claimed position between the extended and retracted positions.]
Regarding Claim 3, Fick teaches a stabilizer leg according to claim 2, further comprising a second pin (Fick: Fig. 1; 38) extendable through the at least one supporting aperture and through one of the plurality of leg apertures (Fick: Fig. 1; 42).  
Regarding Claim 6, Fick teaches a stabilizer leg according to claim 1, wherein the mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures (Fick: Annotated Fig. 5; A1) through each plate or each side of the U-shape, wherein the first leg section is pivotable into a position in which at least a portion of the first leg section is disposed in a channel defined by the plates or the U-shape (Fick: Fig. 4).   
Regarding Claim 7, Fick teaches a stabilizer leg according to claim 6, wherein the first leg section (Fick: Fig. 1; 44) comprises a tab (Fick: Annotated Fig. 5; T) member on a bracket side of the first leg section, and wherein the at least one positioning aperture (Fick: Annotated Fig. 5; A2) is disposed in the tab member.  
Regarding Claim 8, Fick teaches a stabilizer leg according to claim 7, wherein the U-shaped bracket has a depth that is sized large enough to receive the first leg section including the tab member (Fick: Annotated Fig. 5; T), and wherein the plurality of plate apertures are positioned in the channel such that with the first leg section in a fully-retracted position (Fick: Fig. 4), a pin (Fick: Fig. 5-6; 72) is insertable through the plate apertures to secure the first leg section in the channel.  
Regarding Claim 9, Fick teaches a stabilizer leg according to claim 1, comprising two of the first leg section (Fick: Fig. 1; 44) and two of the second leg section (Fick: Fig. 1; 40) respectively defining first and second legs pivotably secured to the mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64).  
Regarding Claim 10, Fick teaches a stabilizer leg according to claim 9, wherein the first and second legs (Fick: Fig. 1; 40, 44) are pivotably secured to the mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64) on opposite sides of a centerline of the mounting plate.  
Claim 12 is rejected, as set forth in the rejection of claim 6.
Regarding Claim 13, Fick teaches a stabilizer leg according to claim 12, wherein the first leg sections (Fick: Fig. 1; 44) comprise a tab member (Fick: Annotated Fig. 5; T) on a bracket side of each of the first leg sections, and wherein each of the at least one positioning apertures (Fick: Annotated Fig. 5; A2) is disposed in the tab members.  
Regarding Claim 14, Fick teaches a stabilizer leg according to claim 13, wherein the U-shaped bracket has a depth that is sized large enough to receive the first leg sections including the tab members (Fick: Annotated Fig. 5; T), and wherein the plurality of plate apertures (Fick: Annotated Fig. 5; A1) are positioned in the channel such that with the first leg sections in a fully-retracted position, respective pins (Fick: Fig. 5-6; 72) are insertable through the plate apertures to secure the first leg sections in the channel. 

Regarding Claim 16, Fick discloses a stabilizer leg assembly for a foldout or stowable step, the stabilizer leg assembly comprising: a mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64)  securable to the step and including a plurality of plate apertures (Fick: Annotated Fig. 5; A1); a first proximal leg section (Fick: Fig. 1; 44) pivotably secured to the mounting plate between an extended position and a retracted position, the first proximal leg section including at least one positioning aperture (Fick: Annotated Fig. 5; A2) and a plurality of leg apertures (Fick: Fig. 1; 42), wherein the first proximal leg section is selectively securable in at least one pivot position relative to the mounting plate between the extended position and the retracted position (see claim 1 note); a first distal leg section (Fick: Fig. 1; 40) coupled with the first proximal leg section and including at least one supporting aperture (Fick: Col. 2, Ln. 24-26), the first distal leg section being telescopically displaceable relative to the first proximal leg section such that the leg apertures are selectively positionable in alignment with the at least one supporting aperture; a first foot member (Fick: Fig. 1; 46) secured at a distal end of the first distal leg section; a second proximal leg section (Fick: Fig. 1; 44) pivotably secured to the mounting plate between an extended position and a retracted position, the second proximal leg section including at least one positioning aperture (Fick: Annotated Fig. 5; A2) and a plurality of leg apertures (Fick: Fig. 1; 42); wherein the second proximal leg section is selectively securable in at least one pivot position relative to the mounting plate between the extended position and the retracted position (see claim 1 note); a second distal leg section (Fick: Fig. 1; 40) coupled with the second proximal leg section and including at least one supporting aperture (Fick: Col. 2, Ln. 24-26), the second distal leg section being telescopically displaceable relative to the second proximal leg section such that the leg apertures of the second distal leg section are selectively positionable in alignment with the at least one supporting aperture of the second proximal leg section; and a second foot member (Fick: Fig. 1; 46) secured at a distal end of the second distal leg section.  [Note: See the rejection of claim 1 for motivation and rationale.]
Regarding Claim 17, Fick teaches a stabilizer leg assembly according to claim 16, wherein the first proximal leg section (Fick: Fig. 1; 44) and the second proximal leg section (Fick: Fig. 1; 44) are aligned with the mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64) in a fully-retracted position (Fick: Fig. 4).  
Regarding Claim 18, Fick teaches a stabilizer leg assembly according to claim 16, wherein the mounting plate (Fick: Fig. 1-2, 4-6; 22, 62, 64) comprises a pair of plates or a U-shaped bracket including the plurality of plate apertures through each plate or each side of the U-shape, wherein the first and second proximal leg sections (Fick: Fig. 1; 44) are pivotable into a position in which at least a portion of each of the first and second proximal leg sections is disposed in a channel defined by the plates or the U-shape (Fick: Fig. 4).  
Regarding Claim 19, Fick teaches a stabilizer leg according to claim 18, wherein the first and second proximal leg sections (Fick: Fig. 1; 44) each comprises a tab member (Fick: Annotated Fig. 5; T) on a bracket side thereof, and wherein the at least one positioning aperture (Fick: Annotated Fig. 5; A2) is disposed in the tab members.


    PNG
    media_image2.png
    600
    526
    media_image2.png
    Greyscale

II: Fick; Annotated Fig. 5

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fick Jr. (US Pub. No. 4,494,465) in view of Husted (US Patent No. 2,555,036).
Regarding Claim 4, Fick discloses a stabilizer leg according to claim 1, but fails to disclose a foot member that is pivotably secured at the distal end of the second leg section. However, Husted teaches a foot member (Husted: Fig. 1, 3; 45) that is pivotably secured at a distal end of a second leg section (Husted: Fig. 1, 3; 32).  
Fick and Husted are analogous because they are from the same field of endeavor or a similar problem solving area e.g. retractable leg supports and stabilizing support surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs in Fick with the feet of Husted, with a reasonable expectation of success, in order to provide a means of allowing the legs to adjust to uneven ground, thereby improving the stability of the legs (Husted: Col. 3, Ln. 53-59).
Regarding Claim 5, Fick discloses a stabilizer leg according to claim 4, wherein the foot member (Husted: Fig. 1, 3; 45) is secured to the second leg section (Fick: Fig. 1; 40) at a pivot point section (Husted: Fig. 1, 3; 46, 50) disposed at a center of the foot member section (Husted: Fig. 1, 3; 45).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631